10/11/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: PR 22-0005


                                       PR 22-0005


IN RE THE MOTION OF CHRISTOPHER
P. PARRINGTON FOR ADMISSION TO                                        ORDER           0CT 1 1 2022
THE BAR OF THE STATE OF MONTANA                                                     Bowen Greenwood
                                                                               C.    k of Supreme Court
                                                                                     -;:ae) of Montana




      Christopher P. Parrington has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Parrington has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
       IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Christopher P. Parrington may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk of the Montana Supreme Court.
       The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
       DATED this l       day of October, 2022.



                                                               Chief Justice
    e94   Al   . 040101 %,...
          justices




2